 

EXHIBIT 10.4

 

ESTERLINE TECHNOLOGIES CORPORATION

2013 EQUITY INCENTIVE PLAN

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Global Restricted Stock Unit Award Notice (the “Award Notice”)
and this Global Restricted Stock Unit Award Agreement, including any applicable
country-specific provisions in the Appendix hereto (together, this “Agreement”),
Esterline Technologies Corporation (the “Company”) has granted you a Restricted
Stock Unit Award (the “Award”) under its 2013 Equity Incentive Plan (the
“Plan”), for the number of Restricted Stock Units indicated in your Award
Notice.  

The details of the Award are as follows:

1.

Definitions

1.1“RSUs” – Restricted Stock Units, which are rights awarded by the Company to
Participants to receive shares of Company stock, subject to the Award Terms and
Conditions.  One share of Common Stock will be issuable for each RSU that
vests.  

1.2“Unvested Units” – RSUs that have not vested and remain subject to forfeiture
under the Vesting Schedule.  

1.3“Vested Units” – RSUs that have vested and are no longer subject to
forfeiture according to the Vesting Schedule.  

1.4“Units” – Unvested and Vested RSUs, collectively.

1.5“Vesting Schedule” – The vesting schedule set forth in the Award Notice.

1.6“Full Retirement” – A voluntary Termination of Service when you are age 65 or
older that is a bona fide end to your career in the industries and markets
within which the Company does business.

Capitalized terms not defined in this Agreement or the Award Notice but defined
in the Plan have the same definitions as in the Plan.  On any issues of
interpretation arising from these Award Terms and Conditions and/or Plan
definitions, the Committee’s decisions will be final and binding.

2.

Vesting

The Award will vest according to the Vesting Schedule.  As soon as practicable,
but in any event within 60 days, after Unvested Units become Vested Units, the
Company will settle the Vested Units by issuing to you one share of Common Stock
for each Vested Unit; provided, however, that the Award will terminate and the
Unvested Units will be forfeited upon your Termination of Service as set forth
in Section 3.



-1-[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

3.

Termination of Service

Upon your Termination of Service for any reason other than Disability or death,
the Award will immediately terminate and all Unvested Units shall immediately be
forfeited without payment of any further consideration to you; provided,
however, that in the event of your Termination of Service by reason of Full
Retirement, the Committee in its sole discretion may provide that all Unvested
Units shall become Vested Units upon such Termination of Service.  Upon your
Termination of Service due to Disability or death, all Unvested Units shall
become Vested Units.

Notwithstanding the provisions in this Section 3, if the Company or the Employer
develops a good faith belief that any provision in this Section 3 may be found
to be unlawful, discriminatory or against public policy in any relevant
jurisdiction, then the Company in its sole discretion may choose not to apply
such provision.

4.

Securities Law Compliance

The Company intends to maintain registration of the shares of Common Stock that
you receive pursuant to settlement of this Award (the “Shares”) with the U.S.
Securities and Exchange Commission under the Securities Act or any other
applicable securities act (the “Acts”) in order to facilitate your ability to
resell the Shares.  However, circumstances may arise that result in the loss of
registration of the Shares, which means that your ability to resell the Shares
would be more limited.  You understand that the Company has no obligation to you
to maintain any registration of the Shares with the U.S. Securities and Exchange
Commission and has not represented to you that it will so maintain registration
of the Shares.  In addition, to help ensure compliance with the Acts:

4.1You represent and warrant that you: (a) have been furnished with a copy of
the Plan Summary and all information that you deem necessary to evaluate the
merits and risks of receipt of the Award; (b) have had the opportunity to ask
questions and receive answers concerning the information received about the
Award and the Company; and (c) have been given the opportunity to obtain any
additional information you deem necessary to verify the accuracy and meaning of
any information obtained concerning the Award and the Company.

4.2You hereby agree that in no event will you sell or distribute all or any part
of the Shares, unless: (a) there is an effective registration statement under
the Securities Act and any applicable local, state or foreign securities laws
covering any such transaction involving the Shares; or (b) the Company receives
an opinion of your legal counsel (concurred in by legal counsel for the Company)
stating that such transaction is exempt from registration or the Company
otherwise satisfies itself that such transaction is exempt from registration.  

4.3You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Acts.

4.4You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.



--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

5.

Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

6.

No Rights as Stockholder

You shall not have voting or other rights as a stockholder of the Company with
respect to the Units.

7.

Independent Tax Advice

The Company hereby advises you that determining the actual tax consequences to
you of receiving or disposing of the Units and Shares may be complicated.  These
tax consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company.  The Company strongly recommends that you
consult with a competent tax advisor independent of the Company prior to signing
the Award Notice.  By signing the Award Notice, you acknowledge receipt of this
advice and agree that you have had the opportunity to consult with such a tax
advisor.

8.Book Entry Registration of the Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and applicable securities law or
trading restrictions, if any, with respect to the Shares will be noted in the
records of the Company’s transfer agent and in the book entry system.

9.

Responsibility for Taxes

You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer.  You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units, including, but not limited to, the
grant, vesting or settlement of the Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.



--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following: (i)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; (ii) withholding from proceeds from the sale of
Shares acquired upon settlement either through a voluntary sale or through a
mandatory sale (which the Company may either arrange on your behalf pursuant to
this authorization without further consent or may require you to enter into a
trading plan that complies with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act with a brokerage firm acceptable to the Company for this
purpose); or (iii) withholding in Shares to be issued upon
settlement.  Notwithstanding the foregoing, if you are a Section 16 officer of
the Company, you agree and acknowledge that the Company or its agent are
authorized to satisfy the obligations with regard to all Tax-Related Items by
withholding in Shares to be issued upon settlement, unless the Committee
determines in its discretion to satisfy the obligations for all Tax-Related
Items by one or a combination of (i), (ii) and (iii) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the Vested Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

Finally, you agree to pay to the Company or the Employer, as applicable, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if you
fail to comply with your obligations in connection with the Tax-Related Items.

10.

Nature of Grant

In accepting the Award, you acknowledge, understand and agree that:

10.1the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

10.2the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants, or benefits in lieu of
awards, even if awards have been granted in the past;

10.3all decisions with respect to future awards or other grants, if any, will be
at the sole discretion of the Company;

10.4the grant of the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company or any Related Company and shall not interfere with
the ability of the Employer to terminate your employment or service relationship
(if any);

10.5you are voluntarily participating in the Plan;



--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

10.6the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

10.7the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;  

10.8the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

10.9no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from your Termination of Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); and

10.10the following provision applies only to Participants based outside the
United States: you acknowledge and agree that neither the Company, the Employer
nor any Related Company shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Award or of any amounts due to you pursuant to the
settlement of the Award or the subsequent sale of any Shares acquired upon
settlement.

11.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award grant materials by and among, as applicable,
the Employer, the Company and any Related Company for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Units or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

You understand that Data will be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country.  You understand that if you reside outside the United States,
you may request a list with the names and addresses of any potential recipients
of the Data by contacting your local human resources representative.  You
authorize the Company, Morgan Stanley Smith Barney, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of

--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan.  For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

12.

General Provisions

12.1Assignment.  The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors.

12.2No Waiver.  No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

12.3Imposition of Other Requirements.  You hereby agree to take any additional
action and execute whatever additional documents or undertakings the Company may
deem necessary or advisable for legal or administrative reasons in connection
with your participation in the Plan, the grant of Award, or the acquisition of
any Shares.

12.4Agreement Is Entire Contract.  This Agreement, the Award Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof.  This Agreement is made pursuant to the provisions of the
Plan and will in all respects be construed in conformity with the express terms
and provisions of the Plan.

12.5Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

12.6Section 409A Compliance.  Payments made pursuant to this Agreement and the
Plan are intended to qualify for an exception from or to comply with Section
409A.  Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Committee reserves the right, but shall not be required to,
unilaterally amend or modify the terms of this Agreement and/or the Plan as it
determines necessary or appropriate, in its sole discretion, to avoid the
imposition of interest or penalties under Section 409A; provided, however, that
the Company

--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

makes no representation that that the Award shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Award.

12.7Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

12.8Governing Law and Venue.  This Agreement will be construed and administered
in accordance with and governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdictions of the
State of Washington, agree that such litigation shall be conducted in the courts
of King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

12.9Language.  If you have received this Agreement or any other documents
related to the Plan translated to a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

12.10Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an online or electronic system established and maintained by the Company
or a third party designated by the Company.

12.11Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

12.12Appendix.  Notwithstanding any provisions in this Agreement, the Award
shall be subject to any special terms and conditions set forth in the appendix
to this Agreement for your country (the “Appendix”).  The Appendix constitutes
part of this Agreement.

12.13Reimbursement.  Plan participation and awards are subject to the Board’s
Policy on Reimbursement of Incentive Awards, as it might change from time to
time.

12.14No Right to Damages.  Nothing in these Award Terms and Conditions gives you
a right to receive damages for any portion of the Award that you might lose due
to Company, Related Company or Committee decisions.  The loss of potential
profit from the Award will not constitute an element of damages in the event of
your Termination of Service for any reason, even if such Termination of Service
violates an obligation of the Company or a Related Company.

 



--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

APPENDIX

country-specific terms to the
Global restricted stock unit award agreement

 

Terms and Conditions

 

This Appendix to the Global Restricted Stock Unit Award Agreement (the
“Agreement”) includes special terms and conditions applicable to Participants in
the countries covered by the Appendix.  These terms and conditions are in
addition to, or, if so indicated, in place of, the terms and conditions set
forth in the Agreement.  

 

Notifications

 

This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan.  The information is based on the exchange control, securities and other
laws in effect in the respective countries as of February 2013.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the notifications herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Award vests or Shares
acquired under the Plan are sold.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

 

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working, transfer employment after the
Grant Date, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply.

_______________________________________________________________________

CANADA

 

Terms and Conditions

 

Termination of Service.  This provision supplements Section 3 of the Agreement.

 

In the event of Termination of Service (whether or not in breach of local labor
laws and whether or not later found to be invalid), your right to receive the
Award and vest under the Plan, if any, will terminate effective as of the date
that is the earlier of: (1) the date that you are no longer actively employed by
the Company or the employer, or at the discretion of the Committee, (2) the date
the you receive notice of termination of employment from the employer, if
earlier than (1), regardless of any notice period or period of pay in lieu of
such notice required under local law (including, but

-1-[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer employed
for purposes of the Award.

 

The following provisions apply if you are a resident of Quebec:

 

French Language Provision.  The parties acknowledge that it is their express
wish that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention

Data Privacy Notice and Consent.  The following provision supplements Section 11
of the Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Company or any Related Company and the Administrator to disclose
and discuss the Plan with their advisors and to record such information and to
keep such information in your employee file.

Notifications

Securities Law Information.  You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the resale of the Shares acquired under the Plan takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed.  The
Shares are currently listed on the NYSE.

FRANCE

Terms and Conditions

French Language Provision.  By accepting the Agreement providing for the terms
and conditions of your Award, you confirm having read and understood the
documents relating to this Award (the Plan and the Agreement) which were
provided in the English language.  You accept the terms of those documents
accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’Attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d’Attribution) qui ont été
communiqués en langue anglaise.  Le participant accepte les termes en
connaissance de cause.

Notifications

Tax Information.  The Award is not intended to be a French tax-qualified award.



--[g20150608185537713123.jpg]

Revised December 2014

--------------------------------------------------------------------------------

 

Exchange Control Information. If you hold Shares outside of France or maintain a
foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the State Central Bank.  You will be responsible for
obtaining the appropriate form from the bank and complying with the applicable
reporting obligations.  

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes.  The following provisions supplement Section 9 of the
Agreement:

You are required to pay to the Company or the Employer, as applicable, any
amount of income tax that the Company or the Employer may be required to account
to Her Majesty’s Revenue and Customs (“HMRC”) with respect to the event giving
rise to the income tax (the “Taxable Event”) that cannot be satisfied by the
means described in Section 9 of the Agreement.  If payment or withholding of the
income tax is not made within ninety (90) days of the Taxable Event or such
other period as required under U.K. law (the “Due Date”), you agree that the
amount of any uncollected income tax shall constitute a loan owed by you to the
Employer, effective on the Due Date.  You agree that the loan will bear interest
at the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Section 9 of the Agreement.  If
you fail to comply with your obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.  

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income tax due.  In the event that you
are a director or executive officer and the income tax due is not collected from
or paid by you by the Due Date, the amount of any uncollected income tax will
constitute a benefit to you on which additional income tax and National
Insurance contributions (“NICs”) will be payable.  You will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Company or the
Employer, as applicable, for the value of any NICs due on this additional
benefit.

 

--[g20150608185537713123.jpg]

Revised December 2014